Citation Nr: 1026186	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 
1981.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for a nervous condition, to include anxiety and 
depression.  In its rating decision, the RO reopened the claim 
and denied it on the merits.  In the statement of the case, the 
RO found that the evidence was new but not material.

The Board previously denied entitlement to service connection for 
an acquired psychiatric disorder in October 1996.  Where a claim 
has been finally denied by the Board, the Board has a 
jurisdictional responsibility to determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Only where the 
Board concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the claim.  
Barnett; Jackson.  Thus, despite the various characterizations of 
the issue throughout the appeal, the Board must make an 
independent determination as to whether new and material evidence 
has been received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
anxiety and depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Letter from the Social Security Administration (SSA) dated in 
January and April 2007 and submitted by the Veteran show that he 
was in receipt of disability benefits due to a mood disorder or 
affective disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  As the SSA's disability determination and any related 
medical records have not yet been associated with the claims 
file, a remand is necessary to obtain these records.  Cf. Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required 
only to obtain SSA records when they may be relevant to the 
claim).  In this case the Veteran contends that he has an 
acquired psychiatric disorder that is related to service; hence 
the SSA records pertaining to a psychiatric disorder are 
relevant.

Therefore, attempts should be made to acquire any SSA records 
relating to the Veteran's claims for disability.  This must be 
done before the Veteran's claim can be further adjudicated as the 
information requested may include medical records relevant to the 
issue before the Board.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain from SSA the 
records pertinent to the Veteran's claim for 
Social Security disability benefits as well as 
the medical records relied upon concerning that 
claim.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


